Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2016

                                      No. 04-16-00326-CV

                           IN THE INTEREST OF D.C., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01427
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Although the reporter’s record was due on June 6, 2016, no
reporter’s record has been filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s record in an
accelerated appeal to be filed within 10 days after the notice of appeal is filed). It is therefore
ORDERED that the reporter’s record must be filed in this appeal no later than ten days from the
date of this order. TEX. R. APP. P. 35.3(c).

        If the reporter’s record is not received by such date, an order may be issued directing
David Zarate to appear and show cause why he should not be held in contempt for failing to file
the record. No motions for extension of time will be granted absent extenuating circumstances.
See id.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court